 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 KEVIN J. BARRY (CABN 229748)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-6840
 7        FAX: (415) 436-7234
          Email: kevin.barry@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                        ) CASE NO. CR 19-0014 RS
                                                      )
14           Plaintiff,                               )
                                                      )
15      v.                                            ) [PROPOSED] DETENTION ORDER
                                                      )
16   ANTHONY GALASI,                                  )
                                                      )
17           Defendant.                               )
                                                      )
18

19           On April 5, 2019, the parties appeared before the Court to review Defendant’s detention status.
20 Previously, Defendant had waived a detention hearing and findings. See Dkts. 3, 4. During the April 5,

21 2019 hearing, Defendant proposed having a family member serve as a surety and having his

22 grandmother, with whom he had been living, serve as a custodian. In its bail study, Pretrial Services

23 recommended that the defendant be detained, and the new proposal from the defense did not change that

24 recommendation. For the reasons set forth during the April 5, 2019 hearing, the Court finds by clear and

25 convincing evidence that no condition or combination of conditions would be adequate to address the

26 danger to the community posed by Defendant’s release, and it orders him remanded to the custody of the

27 United States Marshal.

28

     [PROPOSED] DETENTION ORDER                      1
     CR 19-0014 RS
 1          Although the Court has considered the other factors under Section 3142, the most compelling

 2 factor in this case concerns the history and characteristics of the person. 18 U.S.C. § 3142(g)(3). As

 3 shown in the Pretrial Services report, Defendant Galasi has a number of felony convictions, including

 4 for assault, robbery, burglary, and being a felon in possession of a firearm. 18 U.S.C. § 3142(g)(3)(B).

 5 The Court also notes that many of these offenses were committed while Defendant was under

 6 supervision by other courts. 18 U.S.C. § 3142(g)(3)(B). In addition, there have been multiple

 7 unsuccessful terminations of previous court supervision.

 8          In addition, several of Defendant’s prior convictions involved violence or the risk of violence,

 9 such as the convictions for assault and robbery. Therefore, Defendant’s release poses a risk of physical

10 danger to members of the community. 18 U.S.C. 3142(g)(4). The nature of the current offense, a

11 violation of 18 U.S.C. § 922(g)(1)—being a felon in possession of a firearm—strengthens the Court’s

12 conclusion regarding potential danger, because there is a risk that such firearms may be used. 18 U.S.C.

13 § 3142(g)(1).

14          Based on this record, the Court finds by clear and convincing evidence that no condition or

15 combination of conditions will reasonably assure the safety of the community. Defendant Anthony

16 Galasi is therefore remanded to the custody of the United States Marshal.

17          IT IS SO ORDERED.

18

19 DATED: April 10, 2019
                                                                 ________________________
20                                                               HON. JAQUELINE SCOTT CORLEY
                                                                 United States Magistrate Judge
21

22

23

24

25

26

27

28

     [PROPOSED] DETENTION ORDER                      2
     CR 19-0014 RS
